DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 still calls for replacing the correction bolus dosage with a “meal correction bolus dosage”; this is not permissible, one cannot remove steps from a claimed process. As claimed, the function is still only performed one time, so setting the meal dosages as the dosages in the function still would require that the steps of claim 1 not be performed according to their definition in claim 1. Claim 6 appears to be directed to a different procedure to be executed by the processor which, though similar to that defined in claim 1, is distinctly different from it. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 6 cannot be further treated on the merits. The same issue is also found in claim 16.
Claim 12 recites “operable to measure multiple blood glucose values, wherein each respective blood glucose measurement value is measured at a predetermined time interval”. It is unclear how a value can be measured at an interval. Is each individual value measured over an interval and averaged? Or is each single value measured after each interval has elapsed? As before, it appears that the claim still intends to set forth a sampling rate at which values are measured; for the purposes of examination the claim will be treated as such but correction is still required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palerm (US 2016/0175520).
Regarding claim 1, Palerm discloses a non-transitory computer readable medium embodied with programming code executable by a processor (paragraph [0065]), and the processor when executing the programming code is operable to perform functions, including functions to: receive a number of blood glucose measurement values over a period of time (paragraph [0005]); calculate a correction bolus dosage based on a latest blood glucose measurement value of the number of blood glucose measurement values (paragraph [0029]); determine a rate of change of blood glucose values from the number of blood glucose measurement values over the period of time and calculate a revised bolus dosage using the determined rate of change and the latest blood glucose measurement value (paragraph [0084], [0091]), apply a function to the correction bolus dosage and the revised bolus dosage and determine a final insulin value based on an output from the function (paragraph [0084]); set an insulin bolus dosage using the determined final insulin value (paragraph [0084]); and actuate delivery of insulin according to the set insulin bolus dosage (paragraph [0050], [0061], [0065]).  
Regarding claim 2, Palerm further discloses programming code executable by the processor, and the processor when executing the programming code is operable to calculate the correction bolus dosage by performing functions to: determine a difference between the latest blood glucose measurement value and a target blood glucose value;2Appl. No. 16/570,125Docket No.: 8182.0088Response Dated October 19, 2021Examiner: TOTH, KAREN E Reply to Office Action of September 20, 2021TC/A.U. 3791apply an insulin sensitivity factor to the determined difference to provide a personalized insulin value; and apply an insulin adjustment factor to the personalized insulin value (paragraph [0029]).  
Regarding claim 3, Palerm further discloses that the processor when executing the programming code is operable to calculate the revised bolus dosage by performing functions to: access a table of time parameters; select a time parameter based on a prediction of a user response time to a dose of insulin, wherein the latest blood glucose measurement value is used in the prediction of the user response time; and apply the time parameter to the determined rate of change (paragraph [0026], [0065], [0072], [0091]).  
Regarding claim 4, Palerm further discloses that the processor when executing the programming code is operable to calculate the revised bolus dosage by performing functions to: determine a rate of change correction factor by multiplying a rate of change by a time parameter; modify the latest blood glucose measurement value of the number of blood glucose measurement values using the determined rate of change correction factor; determine a difference between the modified latest blood glucose measurement value and a target blood glucose value; and apply an insulin sensitivity factor to the determined difference to produce the revised bolus dosage (paragraph [0084]; figure 8, steps 812-818).  
Regarding claim 5, Palerm further discloses that the processor is operable to perform further functions, including functions to: determine whether an indication of a correction bolus is to be output (paragraph [0085]).  
Regarding claim 7, Palerm further discloses that the processor when executing the programming code is operable to perform functions, including functions to: in response to determining the indication of a correction bolus is to be delivered, actuate delivery of a bolus based on the insulin bolus dosage (paragraph [0050], [0061], [0065]).  
Regarding claim 8, Palerm discloses a device, comprising: a processor (paragraph [0061]); a memory storing programming code and an artificial pancreas application, the memory being operable to store data related to the artificial pancreas application (paragraph [0061], [0066]-[0067], [0074]), wherein the programming code and the artificial pancreas application are executable by the processor (paragraphs [0061], [0066]-[0067], [0074]); and a transceiver operable to receive and transmit signals containing information usable by or generated by the artificial pancreas application (paragraph [0068]), wherein the processor when executing the artificial pancreas application is operable to control delivery of insulin (paragraphs [0050], [0061], [0065]), and to perform functions, including functions to: obtain a number of blood glucose measurement values (paragraph [0005]); calculate a correction bolus dosage based on a latest blood glucose measurement value of the number of blood glucose measurement values (paragraph [0029]); determine a rate of change of blood glucose values from the number of blood glucose measurement values over a period of time and calculate a revised bolus dosage using the determined rate of change and the latest blood glucose measurement value (paragraph [0084], [0091]), apply a function to the correction bolus dosage and the revised bolus dosage and determine a final insulin value based on an output from the function (paragraph [0084]); set an insulin bolus dosage using the determined final insulin value (paragraph [0084]); and actuate delivery of insulin according to the set insulin bolus dosage (paragraphs [0050], [0061], [0065]).  
Regarding claim 9, Palerm further discloses a pump mechanism operable to be removably coupled to a user (figure 5); and a reservoir which is operable to contain insulin and which is fluidly coupled to the pump mechanism (paragraphs [0043]-[0044]), wherein the pump is communicatively coupled to the processor (paragraphs [0043]-[0044]), and is operable to: expel, in response to an actuation signal from the processor, insulin from the reservoir according to the set insulin bolus dosage (paragraph [0050], [0061], [0065]).  
Regarding claim 10, Palerm further disclose that the processor when obtaining the number of blood glucose measurement values is operable to: receive, via the transceiver, signals containing respective blood glucose measurement values of the number of blood glucose measurement values, and store each of the respective blood glucose measurement values in the memory (paragraph [0091]).  
Regarding claim 11, Palerm further discloses that the processor when actuating delivery of insulin according to the set insulin bolus dosage is operable to: transmit, via the transceiver, a control signal for receipt by a medical device, wherein the control signal indicates an amount of insulin to be expelled by a medical device (paragraph [0026]).  
Regarding claim 12, Palerm further discloses a blood glucose sensor communicatively coupled to the processor and operable to measure a blood glucose value at a predetermined time interval, wherein the blood glucose sensor provides the number of blood glucose measurement values (paragraphs [0063]-[0065]).  
Regarding claim 13, Palerm further discloses that the processor when calculating the correction bolus dosage is operable to: determine a difference between the latest blood glucose measurement value and a target blood glucose value; apply an insulin sensitivity factor to the determined difference to provide a personalized insulin value; and apply an insulin adjustment factor to the personalized insulin value (paragraph [0029]).  
Regarding claim 14, Palerm further discloses that the processor when calculating the revised bolus dosage is operable to: access a table of time parameters;6Appl. No. 16/570,125Docket No.: 8182.0088Response Dated October 19, 2021Examiner: TOTH, KAREN E Reply to Office Action of September 20, 2021TC/A.U. 3791select a time parameter based on a predicted user response time to the latest blood glucose measurement value; and apply the time parameter to the determined rate of change (paragraph [0026], [0065], [0072], [0091]).  
Regarding claim 15, Palerm further discloses that the processor when calculating the revised bolus dosage is operable to: obtain the latest blood glucose measurement value; modify the latest blood glucose measurement value using a determined rate of change correction factor, wherein the determined rate of change correction factor is generated from the determined rate of change and a time parameter; determine a difference between the modified latest blood glucose measurement value and a target blood glucose value; and apply an insulin sensitivity factor to the determined difference to produce the revised bolus dosage (paragraph [0084]; figure 8, steps 812-818).  
Regarding claim 21, Palerm further discloses that the processor is operable to obtain the number of blood glucose measurement values from the blood glucose monitor via a wireless signal (paragraph [0038], [0071]).
Regarding claim 22, Palerm further discloses code such that the processor is further operable to obtain the number of blood glucose measurement values from the blood glucose monitor via a wireless signal (paragraphs [0038], [0071])

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under Palerm, Applicant argues that the disclosed determination of a bolus dosage does not anticipate the invention as claimed because the determination includes the use of a factor which is correlative to the rate of change. The Examiner notes that the invention as claimed does not set forth the determination being an equation which includes rate of change as a parameter or any similar narrow requirement for a value of rate of change to be involved in a calculation – rather, claim 1 merely recites that the dosage is calculated “using the determined rate of change”. As noted by Applicant, the trend adjustment value which is used in the dosage calculation is selected based on the rate of change – as such, the determination uses the determined rate of change.
Applicant also argues that cited paragraphs [0084] and [0091] refer to different embodiments within Palerm; the Examiner notes that these are actually directed to two related processes performed by a single system, and are not different embodiments of a single entity.
Applicant then argues that Palerm does not disclose a function; though the word “function” is not used Palerm explicitly discloses performing calculations, which inherently involve at least some basic functions.
Applicant further argues that Palerm does not disclose the elements used to deliver insulin being used to deliver the correction bolus, even though these are the only elements disclosed as delivering insulin, and then argues that the disclosure does not call for the processor being operable to actuate delivery of the insulin because a user may be involved in the process. The Examiner notes that the claims as presented do not preclude a user from performing additional steps, such as approving delivery of a bolus, and the passage cited by Applicant explicitly states that, in response to the user, the command generation application (a processor) implements a correction bolus - that is, the processor is thus operable to actuate delivery of the insulin. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791